UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2013 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period fromto Commission File Number 0-10763 Atrion Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 63-0821819 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Allentown Parkway, Allen, Texas75002 (Address of Principal Executive Offices)(Zip Code) (972) 390-9800 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “accelerated filer.” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of Each Class Number of Shares Outstanding at July 15, 2013 Common stock, Par Value $0.10 per share ATRION CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS PART I.Financial Information 2 Item 1. Financial Statements Consolidated Statements of Income (Unaudited) For the Three and Six months Ended June 30, 2013 and 2012 3 Consolidated Balance Sheets (Unaudited) June 30, 2013 and December 31, 2012 4 Consolidated Statements of Cash Flows (Unaudited) For the Six months Ended June 30, 2013 and 2012 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II.Other Information 13 Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 6. Exhibits 14 SIGNATURES 15 Exhibit Index 16 1 PART I FINANCIAL INFORMATION 2 Item 1.Financial Statements ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Revenues $ Cost of goods sold Gross profit Operating expenses: Selling General and administrative Research and development Operating income Interest income Other income, net 2 Income before provision for income taxes Provision for income taxes ) Net income $ Net income per basic share $ Weighted average basic shares outstanding Net income per diluted share $ Weighted average diluted shares outstanding Dividends per common share $ The accompanying notes are an integral part of these statements. 3 ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, Assets (in thousands) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventories Prepaid expenses and other current assets Deferred income taxes Long-term investments Property, plant and equipment Less accumulated depreciation and amortization Other assets and deferred charges: Patents Goodwill Other Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Accrued income and other taxes Line of credit Other non-current liabilities Stockholders’ equity: Common stock, par value $0.10 per share; authorized 10,000 shares, issued 3,420 shares Paid-in capital Retained earnings Treasury shares, 1,412 at June 30, 2013 and 1,399 at December 31, 2012, at cost (51 ,018 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 4 ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation Net change in accrued interest, premiums, and discounts on investments Other 26 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses 95 Other non-current assets ) ) Accounts payable and accrued liabilities ) Accrued income and other taxes ) Other non-current liabilities 6 13 Cash flows from investing activities: Property, plant and equipment additions ) ) Purchase of investments ) Proceeds from maturities of investments ) Cash flows from financing activities: Shares tendered for employees’ withholding taxes on stock-based compensation ) Issuance of treasury stock Tax benefit related to stock-based compensation 6 Purchase of treasury stock ) ) Dividends paid ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for: Income taxes $ $ The accompanying notes are an integral part of these financial statements. 5 ATRION CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)Basis of Presentation The accompanying unaudited consolidated financial statements of Atrion Corporation and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, these statements include all adjustments necessary to present a fair statement of our consolidated results of operations, financial position and cash flows. Operating results for any interim period are not necessarily indicative of the results that may be expected for the full year. Preparation of the Company’s financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts in the financial statements and notes. Actual results could differ from those estimates. This Quarterly Report on Form 10-Q should be read in conjunction with the Company’s consolidated financial statements and notes included in its Annual Report on Form 10-K for the fiscal year ended December31, 2012 ("2012 Form 10-K").References herein to "Atrion," the "Company," "we," "our," and "us" refer to Atrion Corporation and its subsidiaries. (2)Inventories Inventories are stated at the lower of cost or market. Cost is determined by using the first-in, first-out method. The following table details the major components of inventories (in thousands): June 30, December 31, Raw materials $ $ Work in process Finished goods Total inventories $ $ (3)Income per share The following is the computation for basic and diluted income per share: Three Months Ended June 30, Six Months Ended June 30, (in thousands, except per share amounts) Net income $ Weighted average basic shares outstanding Add:Effect of dilutive securities 4 3 4 8 Weighted average diluted shares outstanding Earnings per share: Basic $ Diluted $ 6 ATRION CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Incremental shares from stock options and restricted stock units were included in the calculation of weighted average diluted shares outstanding using the treasury stock method. Dilutive securities representing 6,711 and 6,547 shares of common stock for the quarters ended June 30, 2012 and 2013, respectively, were excluded from the computation of weighted average diluted shares outstanding because their effect would have been anti-dilutive. (4)Investments As of June 30, 2013, we held certain investments that are required to be measured for disclosure purposes at fair value on a recurring basis. These investments are considered Level 2 investments and are all considered to be held-to-maturity securities. We consider as current assets those investments which will mature in the next 12 months. The remaining investments are considered non-current assets. The amortized cost and fair value of our investments, and the related gross unrealized gains and losses, were as follows as of June 30, 2013 (in thousands): Gross Unrealized Cost Gains Losses Fair Value Short-term Investments: Corporate bonds $ $ $
